FILED
                            NOT FOR PUBLICATION                              DEC 20 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES,                                   No. 10-50532

              Plaintiff - Appellee,              D.C. No. 2:10-cr-00145-DDP-1

  v.
                                                 MEMORANDUM *
HILARIO MATEO PEDRO ANTONIO
SANCHEZ, AKA Gustavo Sanchez-
Lopez, AKA Sayas,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                          Submitted December 19, 2011 **

Before: GOODWIN, WALLACE and McKEOWN, Circuit Judges.


       Hilario Sanchez appeals his conviction by guilty plea and sentence for

conspiracy to harbor and conceal illegal aliens in violation of 8 U.S.C. §


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1324(a)(1)(A)(v)(I). Pursuant to Anders v. California, 386 U.S. 738 (1967),

Sanchez’s counsel has filed a brief stating there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided Sanchez with

the opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d

1179, 1182 (9th Cir. 2000).

      Counsel's motion to withdraw is GRANTED.

      DISMISSED.